WR-82,771-01,02,03,04,05
                                                                                 COURT OF CRIMINAL APPEALS
                                                                                                 AUSTIN, TEXAS
                                                                               Transmitted 10/13/2015 3:58:48 PM
                                                                                 Accepted 10/13/2015 4:47:16 PM
   NOS. WR-82,771-01, WR-82,771-02, WR-82,771-03, WR-82,771-04                & WR-82,771-05 ABEL ACOSTA
                                                                                                          CLERK
EX PARTE                                      §          IN THE COURT OF CRIMINAL
                                                                               RECEIVED
                                              §          APPEALS        COURT OF CRIMINAL APPEALS
                                              §                                    10/13/2015
RODOLFO GARZA                                 §          OF TEXAS               ABEL ACOSTA, CLERK


      APPLICANT’S FIRST UNOPPOSED MOTION FOR EXTENSION OF TIME

TO THE HONORABLE JUDGES OF SAID COURT:

       Applicant Rodolfo Garza (hereinafter referred to as “Applicant”), by through his newly

retained undersigned counsel, respectfully submits this, his First Unopposed Motion for

Extension of Time, and in support thereof would show this Court as follows:

                                                   I.

       Applicant recently retained the undersigned to represent him in the above-styled

proceeding.

                                                  II.

       On June 17, 2015, this Court entered an Order setting forth deadlines by which the trial

court was to take certain actions in this matter, as described more fully therein, within ninety (90)

days and one hundred and twenty (120) days, respectively, of that Order,

                                                  III.

       The undersigned requires at least thirty (30) days to properly investigate this matter,

including, but not limited to reviewing offense reports, plea papers, sentencing transcripts, and

related materials concerning the numerous convictions at issue in this case, interviewing trial

counsel, and reviewing all pleadings and affidavits that have previously been filed.
                                                 IV.

       Consequently, the undersigned respectfully requests that this Court issue a new Order to

replace that of June 17, 2015, setting forth new deadlines of ninety (90) and one hundred (120)

days for the trial court to take the actions described more fully therein.

                                                  V.

       The undersigned conferred with Matagorda County District Attorney Steven Reis

concerning the relief requested in this motion, and learned that the State of Texas is not opposed

to same. Moreover, this is Applicant’s first request for such an extension of time.

       WHEREFORE, PREMISES CONSIDERED, Applicant Rodolfo Garza respectfully

requests that this unopposed motion be, in all things, granted, and that this Court enter a new

Order setting forth new deadlines to replace those previously described in this Court’s Order of

June 17, 2015.

                                                       Respectfully submitted,

                                                       LAW OFFICES OF D. CRAIG HUGHES

                                                       /D. Craig Hughes
                                                       ____________________________________
                                                       D. CRAIG HUGHES
                                                       State Bar No. 10211025
                                                       7322 Southwest Freeway - Suite 1100
                                                       Houston, Texas 77074
                                                       (713) 535-0683
                                                       (713) 981-3805 (FAX)
                                                       dcraighughes @msn.com (email)
                                                       ATTORNEY FOR APPLICANT
                                                       RODOLFO GARZA

                                                       THE LAW OFFICE OF
                                                       KYLE VERRET, PLLC

                                                       / J. Kyle Verret
                                                       ___________________________
                                                        J. KYLE VERRET
                                                    State Bar No. 24042932
                                                    11200 Broadway, Suite 2743
                                                    Pearland, TX 77584
                                                    Phone / Fax: (281) 764-7071
                                                    2029 Strand, Suite 3, Galveston, TX 77550
                                                    Phone / Fax: (409) 515-5004
                                                    Email: kyle@verretlaw.com
                                                    ATTORNEY FOR APPLICANT
                                                    RODOLFO GARZA

                                CERTIFICATE OF SERVICE

       The undersigned certifies that he forwarded a true and correct of the foregoing motion via
facsimile transmission to Matagorda County District Attorney Steven Reis on this the 13 th day of
October, 2015.

                                                    /D. Craig Hughes
                                                    ____________________________________
                                                    D. Craig Hughes